Order, Supreme Court, New York County (Leland DeGrasse, J.), entered October 20, 2004, which denied defendants’ motion for a change of venue from New York County to Suffolk County, unanimously reversed, on the law, without costs, and the motion granted.
The motion was brought within a reasonable time after commencement of the action (CPLR 511 [a]; cf. Jacobo v A.H.A. Gen. Constr., 220 AD2d 300 [1995]), and should have been granted in view of the parties’ written agreement clearly fixing the place of trial in Suffolk County (CPLR 501; see Buhler v French Woods Festival of Performing Arts, 154 AD2d 303, 305 [1989]).
*188Plaintiffs claim that the contract, including the venue provision, is unenforceable is not supported by the record, and we reject it. Concur—Buckley, P.J., Andrias, Saxe, Nardelli and Malone, JJ.